Citation Nr: 9926965	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  95-11 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for hiatal hernia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to June 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claims of entitlement to 
increased evaluations for his service-connected lumbosacral 
strain and hiatal hernia.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's lumbosacral strain is manifested by 
complaints of pain, slight limitation of motion of the 
lumbar spine, minimal tenderness to palpation, but no 
muscle spasm or other evidence of a moderate disability.

3. The veteran's hiatal hernia is manifested by progressive, 
recurrent vomiting, and complaints of substernal and chest 
pain productive of considerable impairment of health, but 
not by weight loss or hematemesis productive of severe 
impairment of health.


CONCLUSION OF LAW

1. The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (1998).

2. The criteria for an increased evaluation of 30 percent for 
hiatal hernia are met. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.114, Diagnostic Code 7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Initially, the Board concludes that the veteran's claims are 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107.  In the instant case, there 
is ample medical and other evidence of record, the veteran 
has been provided two recent VA examinations, and there is no 
indication that there are additional records that have not 
been obtained which would be pertinent to the present claims.  
Thus, no further development is required in order to comply 
with VA's duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

General Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this Schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


I.  Entitlement to an increased 
evaluation for lumbosacral strain, 
currently evaluated as 10 percent 
disabling.

Factual Background

Service medical records show that during service, the veteran 
was rear-ended by a motor vehicle.  Subsequent service 
medical records show diagnoses of and treatment for low back 
strain.  In September 1990, the RO granted service connection 
for lumbosacral strain and assigned a 10 percent disability 
evaluation.

VA outpatient records dated between May 1991 and March 1994 
show that the veteran has been receiving ongoing treatment 
and medication for chronic low back pain.  In September 1991, 
a VA examiner noted that the veteran was responding to 
physical therapy and did not have much therapy left.  In June 
1992, a VA examiner noted that the veteran low back pain was 
no longer responding to traditional modalities.  Several VA 
examiners noted that the veteran reported that his 
medications were ineffective.  Occasional complaints of pain 
and numbness in the legs were also noted.

In November 1993, the veteran filed his claim of entitlement 
to an increased evaluation for lumbosacral strain, contending 
that his condition has continued to increase in severity.

In April 1995, the veteran wrote a letter to the RO in which 
he indicated that his chronic back strain interferes with his 
general lifestyle and causes him constant pain in his back, 
left leg, and hip.  He reported that he works as a telephone 
operator and is constantly shifting into different positions 
to control the pain.  He also indicated that his back pain 
interferes with both his sex life and general daily routines.

In February 1998, x-rays were taken of the veteran's 
lumbosacral spine, and the VA radiologist found no gross 
abnormalities.

In March 1998, the veteran was provided with a VA orthopedic 
examination.  The veteran reported that he experiences 
constant back pain which sometimes shoots up the right 
posterior aspect of his back to the lower right posterior 
thoracic area.  He indicated that during an average week, he 
will experience three episodes of severe back discomfort in 
addition to his constant level of symptomatology.  During his 
episodes of severe pain, the veteran reported that the pain 
will last for approximately half the day.  He also reported 
brief episodes over the last year of pain radiating into his 
legs, with occasional feelings of numbness in the legs.  

The March 1998 VA examiner noted that the veteran walked with 
a normal gait and, in the standing position, had a slight 
truncal list to the right.  The examiner also noted that 
length measurements from the anterior-superior iliac spine to 
the medial malleoli confirm a 1/4 shortening of the right lower 
extremity.  Range of motion was noted to be 0 to 60 degrees 
forward flexion, 0 to 15 degrees hyperextension with some 
complaints of low back discomfort, 0 to 30 degrees left and 
right lateral bending, and 0 to 40 degrees left and right 
rotation.  The examiner found that he exhibited no true 
muscle spasm and had only minimal tenderness to palpation 
over the lower lumbar region with a mildly positive lumbar 
spring test.  

The veteran was noted to be able to toe-walk and heel-walk 
without difficulty, and gross testing of the lower extremity 
revealed normal grades of hip, knee, ankle, and toe 
musculature.  Straight leg raising was noted to be negative 
bilaterally in the sitting and supine position.  The examiner 
found well-developed musculature of the trunk, upper 
extremities, and lower extremities.  

During the examination, the veteran was reportedly able to 
dress, undress, bend over, and put on his shoes, and 
accomplish all dressing activities without apparent 
limitation of motion and without any complaints of pain or 
facial grimacing.

Analysis

The veteran's service-connected lumbosacral strain is 
currently assigned a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 [lumbosacral strain].

Under Diagnostic Code 5295, a 10 percent rating is warranted 
where there is characteristic pain on motion; a 20 percent 
rating is warranted where there is muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position; and a 40 percent rating, the highest 
available rating under Diagnostic Code 5295, requires a 
severe lumbosacral strain as manifested by a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of the 10 percent already assigned under Diagnostic Code 5295 
for the veteran's lumbosacral strain.  The Board acknowledges 
the veteran's complaints of chronic lower back pain.  
However, the 10 percent presently assigned contemplates 
characteristic pain on motion due to strain.  On the other 
hand, a 20 percent disability rating is not warranted as the 
1998 VA examiner could find no evidence of spasm or 
unilateral loss of spine motion in the standing position.  
Additionally, the VA radiologist could find no gross 
abnormalities or other defects in the spine.

In an effort to afford the veteran the highest evaluation 
possible, the Board has considered whether a higher 
evaluation would be warranted under Diagnostic Code 5292, 
which pertains to limitation of motion of the lumbar spine.  
Under this code, a 10 percent rating is warranted for mild 
limitation of motion of the lumbar spine, a 20 percent rating 
is warranted for moderate limitation of motion of the lumbar 
spine, and a 40 percent rating may be assigned for severe 
lumbar spine limitation of motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1998).  The Board notes that while some 
limitation of motion was found during the 1998 VA examination 
upon flexion and extension, the veteran showed full range of 
motion upon lateral bending and rotation.  

Additionally, the 1998 VA examiner specifically noted that 
throughout the examination, the veteran was able to dress, 
undress, bend over, put on his shoes, and accomplish all 
dressing activities without exhibiting any evidence of 
limitation of motion.  Accordingly, the Board finds that the 
veteran's limitation of motion is not manifested to a 
moderate degree as would be necessary to warrant a higher 
evaluation under Diagnostic Code 5292.

The Board notes that the veteran's low back disability also 
requires consideration functional loss under the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the VA examiner 
noted only slight discomfort upon hyperextension of the back, 
with no findings of weakness, deformity, atrophy, 
fasciculation, or other signs of disability sufficient to 
warrant a higher disability rating for limitation of motion 
of the lumbar spine.  

Additionally, as noted above, the 1998 VA examiner noted that 
during his examination, the veteran was able to accomplish 
all dressing activities without exhibiting any evidence of 
limitation of motion or complaints of pain.  Radiographic 
study of the lumbar spine has been negative for any arthritic 
process.  Thus, the Board finds that the veteran's lumbar 
spine disability, including consideration of 38 C.F.R. §§ 
4.40, 4.45 or 4.59, does not warrant a rating in excess of 10 
percent based upon functional loss or other impairment 
attributable to his service-connected disability.

The RO determined that the veteran's lumbosacral strain did 
not render his disability picture unusual or exceptional in 
nature.  The Board agrees with this determination.  In this 
regard, the Board notes that lumbosacral strain has not been 
reported to markedly interfere with employment, or to have 
required frequent inpatient care as to render impractical the 
application of the regular schedular standards.  The Board 
finds that the regular schedular criteria adequately 
compensate the veteran for the nature and extent of severity 
of his lumbosacral strain.  No basis has been presented upon 
which to refer the case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation under the criteria of 38 C.F.R. 
§ 3.321(b)(1).

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's 
lumbosacral strain such as to warrant an increased evaluation 
under the criteria of 38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's lumbosacral strain.


II.  Entitlement to an increased 
evaluation for hiatal hernia, currently 
evaluated as 10 percent disabling.

Factual Background

Service medical records show that several times during 
service, the veteran reported that he experienced almost 
daily vomiting soon after waking up in the morning.  Upper 
gastrointestinal series done in service were essentially 
negative.

In August 1990, a VA examination was conducted.  The VA 
examiner diagnosed the veteran with a small hiatal hernia, 
with edema of the duodenal cap.

In September 1990, the RO granted service connection for a 
hiatal hernia, and assigned a 10 percent disability rating.  

VA outpatient records dated between May 1991 through March 
1994 show ongoing complaints of vomiting.  In April 1992, the 
veteran reported to a VA examiner that he was still vomiting 
in the morning before and after eating breakfast.  In July 
1992, the veteran reported that he was now vomiting two to 
three times per day.

In November 1993, the veteran filed a claim of entitlement to 
an increased evaluation for his hiatal hernia.  In May 1994, 
the RO denied this claim.

In April 1995, the veteran submitted a substantive appeal in 
which he contended that his hiatal hernia causes constant 
vomiting and gagging that has been an embarrassment to 
himself and his family.  He indicated that his medication is 
not working and that his vomiting is now leaving him with 
chest pains for several days.

In February 1998, another VA examination was conducted.  The 
veteran reported that he experiences vomiting and substernal 
pain that radiates up under his mouth and wakes him up every 
second or third night.  Examination of his abdomen revealed 
no masses, no tenderness, no organomegaly, and no 
costovertebral angle tenderness.  The VA examiner notes that 
no inguinal hernia was present and that the veteran denied 
any type of rectal bleeding.  The VA examiner diagnosed the 
veteran with a hiatal hernia with clinical esophageal reflux 
and recurrent vomiting, progressive according to the veteran 
with daily vomiting.

Analysis

The veteran's service-connected hiatal hernia is currently 
assigned a 10 percent disability rating under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 [hiatal hernia].

Under Diagnostic Code 7346, a 10 percent evaluation is 
warranted with two or more of the symptoms meeting the 
criteria for a 30 percent evaluation, with less overall 
severity.  

A 30 percent evaluation is warranted with persistent 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation is warranted where there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114, Diagnostic Code 7346 (1998).

The record shows that the veteran has complained of 
increasing instances of vomiting, chest pain, and substernal 
pain that radiates under the mouth.  These symptoms have 
reportedly interfered with sleep and normal activities with 
his family.  The 1998 VA examiner diagnosed the veteran with 
a hiatal hernia with clinical esophageal reflux and 
progressive, recurrent vomiting.  

In light of the above evidence, the Board believes that an 
increased evaluation of 30 percent is warranted under 
Diagnostic Code 7346, as the veteran has displayed several 
symptoms productive of considerable impairment of health.  
However, the Board finds that an evaluation of 60 percent is 
not warranted, as the veteran has not demonstrated any weight 
loss, hematemesis, or other symptoms productive of severe 
impairment of health.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of a rating in 
excess of 30 percent for the veteran's hiatal hernia.

Having assigned an increased evaluation for hiatal hernia, 
the Board finds that, as did the RO, that the veteran's 
disability picture has not been rendered unusual or 
exceptional in nature.  In this regard, the Board notes that 
hiatal hernia has not been shown to markedly interfere with 
employment or require frequent inpatient care as to render 
impractical the application of regular schedular standards.  

No basis has been presented upon which to predicate a grant 
of entitlement to an evaluation in excess of the granted 30 
percent evaluation for hiatal hernia on an extraschedular 
basis.  Accordingly, the Board finds that referral of the 
case to the Director of the VA compensation and Pension 
Service for consideration of extraschedular evaluation is not 
warranted.

For the foregoing reasons, the Board concludes that the 
evidentiary record supports a grant of entitlement to an 
increased evaluation of not more than 30 percent for hiatal 
hernia, with application of all pertinent governing criteria.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain is denied.

Entitlement to an increased evaluation of 30 percent for 
hiatal hernia is granted, subject to controlling regulations 
applicable to the payment of monetary benefits



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

